Citation Nr: 1242928	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-08 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a sciatic nerve disability, characterized by symptoms to include numbness, pain, giving way and tingling of the legs, also claimed as a bilateral leg disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972, with additional periods of Active Duty for Training (ACDUTRA) to include from August 5th through 19th, 1972; August 10th through 26th, 1973; August 6th through 22nd, 1974, and May 17th through 31st, 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Previously service connection was denied for a bilateral leg disability secondary to a lightning strike, as there was no evidence of the lightning strike.  In association with the current claim for a sciatic nerve disability, records of the lightning strike during a period of ACDUTRA was received.  The RO has undertaken consideration of the instant issue on the merits and the Board will as well as this promises the appellant with the broadest possible review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board is aware that the Veteran has attempted to separate claims for a sciatic nerve disability and for a bilateral leg and foot condition as due to a lightning strike, considering the Veteran's description of his claim, symptoms described, and information submitted in support of his claim, there are not two separate and distinct claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claim.  38 U.S.C.A. § 5103A(d).  Here, the Veteran has described symptomatology to include numbness, tingling, and pain radiating down his bilateral legs, and that his legs give way unexpectedly.  The Veteran has indicated that he was informed he had a sciatic nerve problem that was responsible for his symptoms.  The Veteran has identified several instances in-service, to include being hit in his right thigh with a sandbag while he was in Vietnam, and being struck by lightning and temporarily paralyzed while on ACDUTRA.  There are corresponding service treatment and department records that correspond to these reported injuries.  There is not, however, a medical nexus opinion that addresses the nature and etiology of the Veteran's reported symptomatology, claimed as a sciatic nerve disability, and also as a bilateral leg disability.  Remand for a VA nexus opinion is necessary.  Id.  

In addition, in May 2009 the Veteran submitted an authorization and release form for treatment records from Dr. W. Wells, and such records were not sought because they were believed to have been submitted with the release form.  On review, however, it appears that the records submitted were from another doctor, and simply indicated that a copy had been sent to Dr. Wells.  As such, on remand, the Veteran should be requested to submit an updated authorization and release form for Dr. Wells, and to identify any other relevant outstanding treatment records that should be associated with his claims folder.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain and associate with the claims folder outstanding private treatment records from Dr. Wells, and any other identified treatment provider for his claimed disability.  Specifically document the attempts that were made to locate any records deemed unobtainable, and explain in writing why further attempts to locate or obtain any government records would be futile.  For records that cannot be obtained, notify the claimant of the specific records that that are not obtained, explain the efforts VA has made to obtain the evidence, and describe any further action VA will take with respect to the claim.  The Veteran must be given an opportunity to respond. 

2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's sciatic nerve disability, to include bilateral leg numbness, tingling, pain and giving way.  The claims folder should be made available to the examiner for review prior to entry of any opinion requested.  All necessary diagnostic tests, as determined by the examiner, should be completed and all pertinent symptomatology and findings should be reported in detail.  

After fully examining the Veteran and reviewing his medical history, an opinion should be provided as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosis regarding the disability claimed as sciatic nerve or bilateral leg problems resulted from service (which includes periods of ACDUTRA).  The examiner should specifically discuss the Veteran's in-service lightening injury, as well as the in-service sandbag injury.  A rationale should be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After the development requested, review the examination report to ensure that it is in compliance with the directives of this REMAND.  If the report is deficient in any manner, implement corrective procedures.

5.  After undertaking any additional development deemed appropriate, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


